internal_revenue_service number info release date index number --------------------------- ------------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec genin-109583-07 date date dear -------------- this is in reply to your date letter requesting an information_letter with respect to certain tax consequences of a the exercise of a compensatory stock_option and b the sale and exercise of a call option covering the same class of stock subject_to the compensatory stock_option specifically you asked for information on the amount that should be reported on form_w-2 with respect to an employee who exercises a nonstatutory stock_option section dollar_figure of revproc_2007_1 2007_1_irb_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also states that an information_letter is advisory only and has no binding effect on the internal_revenue_service the federal_income_tax treatment of stock_options granted in exchange for services is well established in general the income_tax consequences associated with an option arise when the option is exercised when an employee exercises a compensatory stock_option not described in sec_421 of the internal_revenue_code code commonly known as a nonstatutory option both sec_83 of the code and long- standing judicial authority require that the difference between the fair_market_value of the stock and the option exercise price be included in the employee's gross_income as compensation see eg 351_us_243 sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse over the amount if any paid for the property will be included in the gross_income of the person who performed the services this inclusion will take place in the first genin-109583-07 taxable_year in which the rights of the person having the beneficial_interest are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_1_83-7 of the income_tax regulations regulations provides that if there is granted to an employee or beneficiary in_connection_with_the_performance_of_services an option to which sec_421 does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted sec_1_83-7 of the regulations provides that sec_83 will not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-7 of the regulations provides that options are considered to have a readily_ascertainable_fair_market_value if they are actively_traded on an established market when an option is not actively_traded on an established market it does not have a readily_ascertainable_fair_market_value unless its fair_market_value can otherwise be measured with reasonable accuracy an option is not considered to have a readily_ascertainable_fair_market_value unless the taxpayer can show that all of the following conditions exist the option is transferable by the optionee the option is exercisable immediately in full by the optionee the option or the property subject_to the option is not subject_to any restriction or condition other than a lien or other condition to secure the payment of the purchase_price which has a significant effect upon the fair_market_value of the option and the fair_market_value of the option_privilege is readily ascertainable if sec_83 of the code does not apply at the time an option is granted because the option does not have a readily_ascertainable_fair_market_value then sec_83 will not apply until the option is exercised or otherwise_disposed_of even if the fair_market_value of the option becomes readily ascertainable before then when the option is exercised or otherwise_disposed_of sec_83 and sec_83 apply to the transfer of property pursuant to such exercise applying the above rules and assuming the nonstatutory stock_option does not have a readily_ascertainable_fair_market_value sec_83 will apply to the option at the time the option is exercised at the time of exercise the excess of the fair_market_value of the stock acquired upon exercise of the option over the aggregate exercise price paid for the stock referred to as the spread will be included in the gross_income of the employee the spread must be reported on form_w-2 in accordance with sec_6041 genin-109583-07 of the code and the corresponding regulations the spread must be reported in box of form_w-2 and must also be reported in box of form_w-2 using code v further detail regarding the w-2 reporting requirements in connection with the exercise of a nonstatutory stock_option can be found in the instructions to form_w-2 the income inclusion and reporting requirements with respect to the exercise of a nonstatutory option summarized above are not affected by the optionholder’s sale of a call option covering the same class of stock that was subject_to the compensatory stock_option or by the exercise of such call option we hope that the above general information is helpful to you this letter does not constitute a ruling on any of the matters discussed and may not be relied upon as such except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sincerely william c schmidt senior counsel executive compensation branch employee_benefits tax exempt government entities
